DETAILED ACTION
Status of the Application
	Claims 1-7, 9, 11-14 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022  has been entered.
	Applicant’s amendment of claims 1, 4, 7, 11 and cancellation of claim 15 as submitted in a communication filed on 9/23/2022 is acknowledged. 
Claim 9 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Claims 1-7, 11-14 are at issue and will be examined to the extent they encompass the elected invention.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 5, line 8; page 63, line 4.   The amended text still recites a hyperlink. Applicant argues that there is no hyperlink in the amended text.  Applicant states that text alone is not a hyperlink because it cannot be activated when clicked upon. This is not found persuasive. Any hyperlink is represented by text. The term “www.cazy.org” represents a hyperlink.  It is suggested the term “www” be deleted.   Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-7, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 1 (claims 2-7, 11-14 dependent thereon) is indefinite in the recitation of “…….composition comprising one or more polypeptide variants having hexosaminidase activity…..wherein the amount of the one or more polypeptide variants ranges from 0.00004 ppm to 5 ppm” for the following reasons.  As written, it is unclear as to where is the amount recited present.  There is no statement indicating what should comprise the recited ppm.  If the intended subject matter is a composition that comprises the polypeptide of SEQ ID NO: 9, wherein the concentration of the polypeptide of SEQ ID NO: 9 in the composition is between 0.00004 ppm to 5 ppm, the claim should be amended accordingly.  Correction is required. 
Claim 4 is indefinite in the recitation of “wherein the polypeptide variant hast at least 99% sequence identity to the protein shown in the protein of SEQ ID NO:…9” for the following reasons.  It is unclear as to how a protein is “shown” in a protein.  For examination purposes, it will be assumed that the claim reads “wherein the polypeptide variant hast at least 99% sequence identity to the protein of SEQ ID NO: …9”.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-7, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by amendment. 
	As set forth in MPEP 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).  Claim 1 and dependent claims 2-7, 11-14 now require a cleaning composition that comprises an amount of a polypeptide that ranges from 0.00004 ppm to 5 ppm.  While the Examiner has found support for a polypeptide concentration of 0.00004 ppm (4x10-5), the Examiner has been unable to find support for a polypeptide concentration of 5 ppm, let alone for a range from  0.0004 ppm to 5 ppm.  Therefore, there is no indication that a composition comprising the recited concentration range was within the scope of the invention as conceived by Applicant at the time of the invention.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claim Rejections - 35 USC § 102 (AIA )
As indicated in the Advisory Action of 9/9/2022, the previous rejection of claims 1-7, 11-15 under 35 USC § 102(a)(2) as being anticipated by Oehlenschlaeger et al. (WO 2017/186943 published 11/2/2017; effective filing date 4/29/2016; cited in the IDS) has been withdrawn. Applicant’s representative of record provided a statement on the response of 8/23/2022 in accordance with MPEP 2156 in order to invoke a joint research agreement to except a disclosure as prior art as well as an amendment to the specification to include the names of the parties to the joint research agreement. 

Claim Rejections - 35 USC § 103 (AIA )
Claims 1-3, 6-7, and 11-14 were rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 published 11/12/1998; cited in the IDS) in view of Varghese (GenBank accession number SEN27755, published 10/29/2016).  In view of the amendment of claim 1, which now requires the concentration of the hexosaminidase in the composition to be between 0.00004 ppm and 5 ppm, this rejection is hereby withdrawn.  A new rejection follows.
Claims 1-4, 6-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smets et al. (US Patent No. 6,468,955) in view of Varghese (GenBank accession number SEN27755, published 10/29/2016).  This rejection is necessitated by amendment.
Smets et al. teach laundry detergent compositions comprising enzymes including hexosaminidases, wherein said enzymes are present in the detergent composition at levels from 0.0001% to 2% by weight of the laundry detergent composition (column 15, line 65-column 16, line 4; column 16, lines 31-37).   A concentration of 0.0001% by weight of the composition is equivalent to 1 ppm (1 ppm = 0.0001/100 = 0.000001). Smets  et al. teach that their laundry detergent compositions comprise a surfactant that can be nonionic or anionic (column 20, lines 44-49) and that the surfactant is present in the composition at a level of 1% to 35% by weight (column 20, lines 50-54). Smets et al. teach that their detergent compositions can be liquid, past, gels, bars, tablets, powder or granular form (column 19, lines 55-59).  A tablet is a unit dose form.  Smets et al. disclose that the detergent composition includes builders such as zeolite, silicate builders (phosphate-free), and polycarboxylate builders (phosphate-free), as well as phosphonates (column 32, lines 10-30, Builders).  Smets et al. teach that their detergent compositions can comprise additional enzymes besides hexosaminidases (column 16, lines 1-4).  Smets et al. teach that the composition can comprise organic polymeric compounds as polymeric dye transfer inhibiting agents (column 37, lines 45-62).   Smets et al. teach that their detergent compositions further comprise bleaching agents (column 30, lines 57-67).  Smets et al. do not teach a variant of the polypeptide of SEQ ID NO: 9 having hexosaminidase activity, wherein said variant has at least 90% sequence identity to the polypeptide of SEQ ID NO: 9.
Varghese discloses a hexosaminidase from Terribacillus saccharophilus that has 97.5% sequence identity to the polypeptide of SEQ ID NO: 9 (97.5% = 316x100/324; SEQ ID NO: 9 has 324 amino acids).  See alignment below. Varghese does not teach a cleaning composition comprising the polypeptide of SEQ ID NO: 9.
Claims 1-7, 11-14 are directed in part to a cleaning composition comprising a variant of the polypeptide of SEQ ID NO: 9 having hexosaminidase activity, wherein said variant is at least 90% sequence identical to the polypeptide of SEQ ID NO: 9, wherein said variant is in the composition at a concentration range of 0.00004 ppm to 5 ppm, wherein said composition is a laundry or dishwashing composition, wherein said composition comprises up to 50 wt% of one or more anionic and/or nonionic surfactants, wherein the composition can be in unit dose form, wherein the composition can be phosphate-free, wherein the composition can be a solid composition, and wherein the composition can further comprise a zeolite builder, a phosphonate builder, a bleach system, an enzyme, and/or a polymer.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )  for claim interpretation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hexosaminidase of Varghese in the laundry detergent compositions of Smets et al.  A person of ordinary skill in the art is motivated use the hexosaminidase of Varghese because that enzyme has the exact same enzymatic activity as the hexosaminidase of the detergent compositions of Smets et al.   As such, the use of the protein of Varghese is merely a replacement with a functional equivalent to obtain predictable results.  As indicated above, the teachings of Smets et al. disclose all the required elements in the composition of claims 1-7, 11-14 with the exception of a variant of the polypeptide of SEQ ID NO: 9 having at least 90% sequence identity to the polypeptide of SEQ ID NO: 9, wherein the variant has hexosaminidase activity.  One of the skill in the art could have replaced the hexosaminidase of Smets et al. with the polypeptide of Varghese by known methods and obtain predictable results in view of the fact that the polypeptide of Varghese has the same enzymatic activity, i.e., hexosaminidase, as that of the hexosaminidase in the compositions of Smets et al.  See MPEP 2143 (B).  One of ordinary skill in the art has a reasonable expectation of success at using the hexosaminidase of Varghese in the laundry compositions of Smets et al. because the protein of Varghese has the exact same enzymatic activity as that of the enzyme in the laundry composition of Smets et al.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

SEQ ID NO: 9
RESULT 1
A0A1H8F7Z0_9BACI
ID   A0A1H8F7Z0_9BACI        Unreviewed;       349 AA.
AC   A0A1H8F7Z0;
DT   22-NOV-2017, integrated into UniProtKB/TrEMBL.
DT   22-NOV-2017, sequence version 1.
DT   07-APR-2021, entry version 7.
DE   RecName: Full=Beta-N-acetylhexosaminidase {ECO:0000256|ARBA:ARBA00013731};
DE            EC=3.2.1.52 {ECO:0000256|ARBA:ARBA00012663};
GN   ORFNames=SAMN04489762_1856 {ECO:0000313|EMBL:SEN27755.1};
OS   Terribacillus saccharophilus.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Terribacillus.
OX   NCBI_TaxID=361277 {ECO:0000313|EMBL:SEN27755.1, ECO:0000313|Proteomes:UP000199735};
RN   [1] {ECO:0000313|EMBL:SEN27755.1, ECO:0000313|Proteomes:UP000199735}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 21619 {ECO:0000313|EMBL:SEN27755.1,
RC   ECO:0000313|Proteomes:UP000199735};
RA   de Groot N.N.;
RL   Submitted (OCT-2016) to the EMBL/GenBank/DDBJ databases.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of terminal non-reducing N-acetyl-D-hexosamine
CC         residues in N-acetyl-beta-D-hexosaminides.; EC=3.2.1.52;
CC         Evidence={ECO:0000256|ARBA:ARBA00001231};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 20 family.
CC       {ECO:0000256|ARBA:ARBA00006285}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; FOCD01000002; SEN27755.1; -; Genomic_DNA.
DR   EnsemblBacteria; SEN27755; SEN27755; SAMN04489762_1856.
DR   Proteomes; UP000199735; Unassembled WGS sequence.
DR   GO; GO:0004563; F:beta-N-acetylhexosaminidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0102148; F:N-acetyl-beta-D-galactosaminidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   InterPro; IPR025705; Beta_hexosaminidase_sua/sub.
DR   InterPro; IPR015883; Glyco_hydro_20_cat.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   Pfam; PF00728; Glyco_hydro_20; 1.
DR   PRINTS; PR00738; GLHYDRLASE20.
DR   SUPFAM; SSF51445; SSF51445; 1.
PE   3: Inferred from homology;
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..25
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           26..349
FT                   /note="Beta-N-acetylhexosaminidase"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5011634365"
FT   DOMAIN          31..329
FT                   /note="Glyco_hydro_20"
FT                   /evidence="ECO:0000259|Pfam:PF00728"
SQ   SEQUENCE   349 AA;  39638 MW;  F10A9F7CEFFFDE85 CRC64;

  Query Match             97.8%;  Score 1661;  DB 184;  Length 349;
  Best Local Similarity   97.5%;  
  Matches  316;  Conservative    5;  Mismatches    3;  Indels    0;  Gaps    0;


Qy          1 KDQEKGITIDISRKYYSIGTLKAIVDEINANGGDYLQLHFSDNESYAIA SEFLGQNSENP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         26 KDQEKGITIDISRKYYSIGTLKAIVDEINANGGDYLQLHFSDNESYAIA SEFLGQNSENP 85

Qy         61 NSTYLTKKELLSLIAYSNDRNIMVIPDIDLPAHSKGWLNVMKEKDSGLYTDIVTDYSEDT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         86 NSTYLTKKELLSLIAYSNDRNIMVIPDIDLPAHSKGWLNVMKEKDSGLYTDIVTDYSEDT 145

Qy        121 LDYHNNAAALYTANQLLDEVLDLFYQPKFAGKQRIVLGGDEVPGSGAHQTDFIRFMNQID 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        146 LDYHNNAAALYTANQLLDEVLDLFYQPKFAGKQRIVLGGDEVPGSGAHQTDFIRFMNQIA 205

Qy        181 ETAKASNYEPQMWNDSITPEGIQNLDRSFSILYWKQSTLSSGAQGLDVQNFEEKGFSVYN 240
              |||||||||||:||||||||||||||||||||||||||||:||||||||:||| | ||||
Db        206 ETAKASNYEPQIWNDSITPEGIQNLDRSFSILYWKQSTLSNGAQGLDVQDFEENGLSVYN 265

Qy        241 YNAYSLYFLPSTRFTQEDITEQIDYMKWAYAYNKFFYISDYYKQVDTSNVKGSSLVFWGE 300
              ||||||||||||||:|:|||||||||||||||||||||||||||||||||||||||||||
Db        266 YNAYSLYFLPSTRFSQDDITEQIDYMKWAYAYNKFFYISDYYKQVDTSNVKGSSLVFWGE 325

Qy        301 HANDLSQEGLLEQEKPLIQNFLSL 324
              ||||||||||||||||||||||||
Db        326 HANDLSQEGLLEQEKPLIQNFLSL 349



Double Patenting
Claims 1-7, 11-14 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,626,354.  
This rejection has been discussed at length in the prior Office action.  Claims 1-17 of US Patent No. 10,626,354 are directed in part to a composition comprising the polypeptide of SEQ ID NO: 9 at a concentration of at least 0.001 ppm (value between 0.00004 ppm and 5 ppm), wherein said composition comprises at least one builder, at least one surfactant and at least one bleach component, wherein the composition is in the form of a liquid, gel, powder, granulate, paste or spray composition, wherein the builder can be a non-phosphate builder (phosphate-free) selected from a zeolite, a sodium citrate builder, a sodium carbonate, sodium and sodium silicate, and wherein the surfactant is ionic or non-ionic and is present at a concentration of 2 to 60 wt%.  The polypeptide of SEQ ID NO: 9 of the instant application and the polypeptide of SEQ ID NO: 9 of US Patent No. 10,626,354 are identical.  See alignment provided with the prior Office action. Claims 1-7, 11-14 are directed in part to a cleaning composition that comprises the polypeptide of SEQ ID NO: 9, wherein said composition comprises between 0.00004 ppm and 5 ppm of the polypeptide of SEQ ID NO: 9, wherein said composition comprises up to 50 wt% of one or more anionic and/or nonionic surfactants, wherein said composition comprises a builder, a surfactant and a bleach component, wherein the composition is in unit dose form.  Therefore, the composition of claim 1-17 of US Patent No. 10,626,354 anticipates the composition of claims 1-7, 11-14 of the instant application. 
In view of the fact that no terminal disclaimer has been filed and no arguments traversing the Examiner’s position have been presented, this rejection is maintained. 

Claims 1-7, 11-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/273397 (common inventors Rebecca Vejborg and Lilian Baltsen).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 1-7, 11-14 of the instant application are directed in part to a cleaning composition that comprises the polypeptide of SEQ ID NO: 9, wherein said composition comprises between 0.00004 ppm and 5 ppm of the polypeptide of SEQ ID NO: 9, wherein said composition comprises up to 50 wt% of one or more anionic and/or nonionic surfactants, wherein said composition comprises a builder, a surfactant and a bleach component, wherein the composition is in unit dose form.  
	Claims 1 and 9 of copending Application No. 17/273397  are directed in part to a composition that comprises a cleaning component, a hexosaminidase, and a DNase, wherein said composition can further comprise a glycosyl hydrolase or an RNase, wherein the hexosaminidase comprises SEQ ID NO: 84.  SEQ ID NO: 84 and SEQ ID NO: 9 of the instant application are identical.  The specification of copending Application No. 17/273397  discloses a composition having a hexosaminidase concentration of 0.0001 ppm as a preferred embodiment of the genus of compositions claimed as evidenced by claim 15.  The specification of copending Application No. 17/273397  further discloses a composition as claimed having at least one builder, at least one surfactant and at least one bleach component, wherein the composition is in the form of a liquid, gel, powder, granulate, paste or spray composition, wherein the builder can be a non-phosphate builder (phosphate-free) selected from a zeolite, a sodium citrate builder, a sodium carbonate, sodium and sodium silicate, and wherein the surfactant is ionic or non-ionic and is present at a concentration of 2 to 60 wt%.  as a preferred embodiment of the genus of compositions claimed.  Therefore, the composition of claims 1-7, 11-14 of the instant application is deemed an obvious variation of the compositions of claims 1, 9 of copending Application No. 17/273397 in view of the preferred embodiments disclosed.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

RESULT 4
US-17-273-397-84
; Sequence 84, Application US/17273397
; Publication No. US20210340466A1
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  TITLE OF INVENTION: DETERGENT COMPOSITIONS AND USES THEREOF
;  FILE REFERENCE: 14868-WO-PCT
;  CURRENT APPLICATION NUMBER: US/17/273,397
;  CURRENT FILING DATE: 2021-03-04
;  NUMBER OF SEQ ID NOS: 156
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 84
;  LENGTH: 324
;  TYPE: PRT
;  ORGANISM: Terribacillus saccharophilus
US-17-273-397-84

  Query Match             100.0%;  Score 1699;  DB 8;  Length 324;
  Best Local Similarity   100.0%;  
  Matches  324;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KDQEKGITIDISRKYYSIGTLKAIVDEINANGGDYLQLHFSDNESYAIA SEFLGQNSENP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KDQEKGITIDISRKYYSIGTLKAIVDEINANGGDYLQLHFSDNESYAIA SEFLGQNSENP 60

Qy         61 NSTYLTKKELLSLIAYSNDRNIMVIPDIDLPAHSKGWLNVMKEKDSGLYTDIVTDYSEDT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NSTYLTKKELLSLIAYSNDRNIMVIPDIDLPAHSKGWLNVMKEKDSGLYTDIVTDYSEDT 120

Qy        121 LDYHNNAAALYTANQLLDEVLDLFYQPKFAGKQRIVLGGDEVPGSGAHQTDFIRFMNQID 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LDYHNNAAALYTANQLLDEVLDLFYQPKFAGKQRIVLGGDEVPGSGAHQTDFIRFMNQID 180

Qy        181 ETAKASNYEPQMWNDSITPEGIQNLDRSFSILYWKQSTLSSGAQGLDVQNFEEKGFSVYN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ETAKASNYEPQMWNDSITPEGIQNLDRSFSILYWKQSTLSSGAQGLDVQNFEEKGFSVYN 240

Qy        241 YNAYSLYFLPSTRFTQEDITEQIDYMKWAYAYNKFFYISDYYKQVDTSNVKGSSLVFWGE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 YNAYSLYFLPSTRFTQEDITEQIDYMKWAYAYNKFFYISDYYKQVDTSNVKGSSLVFWGE 300

Qy        301 HANDLSQEGLLEQEKPLIQNFLSL 324
              ||||||||||||||||||||||||
Db        301 HANDLSQEGLLEQEKPLIQNFLSL 324

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process /file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
October 21, 2022